Title: From Thomas Jefferson to James Monroe, 2 March 1786
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris March 2. 1786.

The present is merely to inclose to you a letter I have received from a lady who is distressed on account of her son at Elizabeth town, and to pray you to enquire into his situation and either write it to me, or get him to write to his mother and to forward it through you. I wish you happiness at all times being with very sincere esteem Dr. Sir, Your affectionate friend & Servt.,

Th: Jefferson

